By the Court
Ordered and adjudged, that the appeals of the resident and non-resident stockholders of the Union Bank of Maryland, (ante 121,) be affirmed, except qs to certain incorporated literary and charitable institutions, and the Union Bank, which were reversed.
*157That the appeals taken in the name of the Appeal Tax Court, (ante 121, 122,) and from the refusal of that Court to -assess certain stocks held by the Baltimore Insurance Company, and other insurance companies and banks in the corporations there enumerated, and by the Baltimore and Susquehanna Rail Road Company in the Chesapeake Bank, be affirmed.
That the appeal of Geo. M. Gill, (ante 122,) be affirmed.
That the appeal of Charles F. Mayer, (ante 122,) be affirmed.
That the appeal of Washington College, (ante 123,) be reversed.
That the appeal of Dr. Samuel K. Jennings, (ante 123,) be affirmed.
That the appeals of Daniel Atler, and various other stockholders of the American Life Insurance and Trust Companyy be affirmed.
That the appeal of the Philadelphia, Wilmington and Baltimore Rail Road Company, (ante 123,) be affirmed.
That the appeals of the resident and non-resident stockholders of the Farmers and Merchants Bank, and the other banks enumerated, (ante 123, 124,) be affirmed.